SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1502
CA 10-01598
PRESENT: CENTRA, J.P., LINDLEY, SCONIERS, GREEN, AND GORSKI, JJ.


EDWARD A. PISKORZ, PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

MARILYN PISKORZ, DEFENDANT-RESPONDENT.


ZARCONE ASSOCIATES, PLLC, AMHERST (KELLY V. ZARCONE OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

SHARON ANSCOMBE OSGOOD, BUFFALO, FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Janice M.
Rosa, J.), entered March 9, 2010, which granted defendant’s motion to
enter a stipulated qualified domestic relations order.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: On this appeal by plaintiff from a qualified
domestic relations order (QDRO), we note that no appeal lies as of
right from such an order (see Irato v Irato, 288 AD2d 952).
Nevertheless, inasmuch as plaintiff “raised timely objections prior to
the entry of the QDRO and thereby preserved a record for our review,”
we treat the notice of appeal as an application for leave to appeal
and grant the application (id. at 952). Upon considering the merits
of plaintiff’s contention, we affirm the order.




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court